United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                          April 18, 2001

                                              Before

                      Hon. FRANK H. EASTERBROOK, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge



GEORGE WATTS & SON, INCORPORATED,                        ]   Appeal from the United
        Plaintiff-Appellant,                             ]   States District Court for
                                                         ]   the Eastern District of
No. 00-3231                              v.              ]   Wisconsin.
                                                         ]
TIFFANY AND COMPANY,                                     ]   No. 99 C 1217
        Defendant-Appellee.                              ]
                                                         ]   Thomas J. Curran,
                                                         ]        Judge.


       The concurrence to the opinion of this court issued on April 16, 2001, is corrected as
follows:

               Pg. 7, 1st full para., 3rd sent. Change "Watts's" to "Watts'".

               Pg. 8, n.1. Change "Koveleskie v. SBC Capital Mkts., Inc., 167 F.3d 361 (7th Cir.
               1999)" to "Koveleskie v. SBC Capital Mkts., Inc., 167 F.3d 361 (7th Cir.)".

               Pg. 9, 1st full para., 2nd sent. Change "contract, see id. at 466 (emphasis added),
               we must treat the contract as one between the parties. Id. at 467." to "contract,
               we must treat the contract as one between the parties. Id. at 466-67."

               Pg. 9, 1st full para., 3rd sent. Change "That rationale stands contrary" to "That
               rationale, if anything, stands contrary". Change "he acts outside the scope of his
               authority" to "she acts outside the scope of her authority".

               Pg. 9, 1st full para., 4th sent. Change "When an arbitrator is interpreting statutory
               law, she" to "When a claim arises under specific statutory law, the arbitrator".


                                                (over)
Page 2, Appeal no. 00-3231




                     Change "See Montes, 128 F.3d at 1459" to "See Montes, 128 F.3d at 1459 (citing
                     Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991))". Pg. 10, 1st
                     full sent. Delete "And if not interpreting the parties' contract, the arbitrator is
                     bound by the clear and explicit commands of the law, unless the parties indicate
                     otherwise."